Citation Nr: 1607510	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  12-23 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for erectile dysfunction, to include entitlement to special monthly compensation for loss of use of a creative organ for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to May 1971.  He was awarded a Combat Infantryman's Badge among his awards and decorations.  The Veteran died in February 2004, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida evaluating the Veteran's erectile dysfunction as 0 percent disabling.  The appellant testified at a travel board hearing before the undersigned in October 2015.  A copy of the transcript is included with the file. 

Although the RO certified the issue before the Board as entitlement to an initial compensable evaluation for erectile dysfunction, the parties agreed at the hearing that the issue before the Board is entitlement to special monthly compensation for loss of use of a creative organ.  See October 2015 Hearing Transcript P. 2.  This is consistent with how the issue was characterized by the appellant's representative in 2007.  See June 2007 Hearing Transcript P. 6.  It is noted that in the absence of penile deformity erectile dysfunction is assigned a noncompensable schedular rating under the Rating Schedule.

The appellant's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.  


FINDING OF FACT

For purposes of accrued benefits, the Veteran's erectile dysfunction is equivalent to loss of use of a creative organ. 


CONCLUSION OF LAW

For purposes of accrued benefits, the criteria for special monthly compensation based on loss of use of a creative organ are met.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a)(1) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As to the claim for special monthly compensation based on loss of use of a creative organ, the Board is granting in full the benefit sought on appeal.  Accordingly, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(1), special monthly compensation may be paid for loss of use of a creative organ.  Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  The General Counsel has opined that special monthly compensation is awarded for either anatomical loss or loss of use of a creative organ.  This opinion indicates that "the purpose" of special monthly compensation for loss or loss of use of a creative organ "is to account for psychological factors as well as the loss of physical integrity." VAOPGCPREC 93-90; VAOPGCPREC 5-89.

Regarding his erectile dysfunction, VA did not have an opportunity to conduct an in-person examination before the Veteran died.  However, VA obtained a posthumous medical opinion based on a review of the entire record.  See February 2009 Dr. V. Opinion.  Based on the review, Dr. V. described the Veteran's condition as "impotency."  He cited to medical evidence documenting that impotency from prolonged diabetes (for which the Veteran was service connected at his time of death), may result in "complete and irreversible impotency" in 75 percent of cases.  

Before he died, the Veteran had long-standing diabetes, and according to the appellant, he lost all function since 1987, or, since he was 37 years old.  See May 2006 statement; October 2015 Hearing Transcript P. 5.  

Based on the evidence of record, and resolving all reasonable doubt in favor of the appellant, the Board finds it is at least as likely as not the Veteran's erectile dysfunction manifested in loss of use of a creative organ.  Thus, the criteria for special monthly compensation based on loss of use of a creative organ are met.  As noted above, in the absence of penile deformity, not shown here, this is a grant of the benefits sought.  Erectile dysfunction is otherwise noncompensable under the schedule.


	(CONTINUED ON NEXT PAGE)



ORDER

For purposes of accrued benefits, the criteria for special monthly compensation based on loss of use of a creative organ are met.  The appeal is granted subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


